     Case 1:19-cv-00975-NONE-JDP Document 28 Filed 04/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                   Case No. 1:19-cv-00975-NONE-JDP
12                       Petitioner,                   ORDER GRANTING PETITIONER 60-DAY
                                                       EXTENSION OF TIME, DENYING
13           v.                                        PETITIONER’S REQUEST TO ORDER
                                                       RESPONDENT TO LODGE TRANSCRIPTS
14    KERN COUNTY DISTRICT
      ATTORNEY,                                        ECF No. 25
15
                         Respondent.                   ORDER DISMISSING PETITIONER’S
16                                                     MOTION FOR 60-DAY EXTENSION OF
                                                       TIME AS MOOT
17
                                                       ECF No. 23
18
                                                       ORDER DIRECTING CLERK TO SEND
19                                                     COPY OF PETITION TO PETITIONER
20                                                     ECF No. 26
21

22

23          Petitioner Kyle Petersen, a state prisoner without counsel, petitioned for a writ of habeas

24   corpus under 28 U.S.C. § 2254. ECF No. 1. On March 20, 2020, respondent moved to dismiss

25   the petition and lodged supporting documentation. ECF Nos. 18, 20. On April 14, 2020,

26   petitioner moved for a 60-day extension of time to file his response to the motion to dismiss.

27

28
                                                       1
     Case 1:19-cv-00975-NONE-JDP Document 28 Filed 04/17/20 Page 2 of 3

 1   ECF No. 25. For good cause shown, petitioner’s motion is granted. His response is now due

 2   June 16, 2020.1

 3          Petitioner seeks copies of the transcripts and plea form from his Kern County Superior

 4   Court case. ECF No. 25 at 4.2 Respondent moved to dismiss the petition on procedural grounds

 5   and lodged documentation supporting his procedural arguments; he did not lodge any transcripts

 6   from petitioner’s court proceedings. ECF Nos. 18, 20. Because the motion to dismiss is limited

 7   to procedural issues which can be determined without the court transcripts, it is not necessary for

 8   respondent to lodge the court transcripts at this time. If respondent is later ordered to respond to

 9   the merits of the petition, respondent should lodge the transcripts at that time. Therefore,

10   petitioner’s request is denied.

11          Petitioner requests that we direct the clerk of court to send petitioner a copy of his original

12   petition and a copy of the electronic docket for his case.3 ECF No. 26. For good cause shown,

13   we direct the clerk of court to do so.

14          Accordingly,

15          1. Petitioner’s April 14, 2020 motion for a 60-day extension of time is granted.

16          ECF No. 25.

17          2. Petitioner’s March 27, 2020 motion for a 60-day extension of time is dismissed as

18          moot. ECF No. 23.

19          3. Petitioner’s request to order respondent to lodge transcripts is denied. ECF No. 25.

20          4. The clerk of court is directed to send petitioner a copy of his petition, ECF No. 1, and a
21          copy of the current electronic docket for this case. ECF No. 26.

22

23
     1
       Petitioner’s March 27, 2020 nearly identical motion for a 60-day extension of time is dismissed
24   as moot. ECF No. 23.
     2
       Petitioner also asks us to order the respondent to set a briefing schedule. ECF No. 25 at 3. It is
25   the responsibility of the court to set the briefing schedule and we have already done so in this
26   case. See ECF No. 7. Therefore, petitioner’s request is denied.
     3
       Petitioner also seeks an order directing the clerk of court to send a copy of the electronic docket
27   along with every filing mailed to the petitioner. ECF No. 26. We decline to burden the clerk’s
     office with this request considering the clerk’s office is not obligated to send this information and
28   petitioner is not entitled to free copies from the court.
                                                          2
     Case 1:19-cv-00975-NONE-JDP Document 28 Filed 04/17/20 Page 3 of 3

 1
     IT IS SO ORDERED.
 2

 3
     Dated:    April 17, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
